                         2:19-mj-07215-EIL # 1                   Page 1 of 13
                                                                                                                                             E-FILED
                                                                                                     Friday, 18 October, 2019 10:54:02 AM
  AO 106 (Rev. 04/10) Application fo r a Searc h Warrant



                                          UNITED STATES DISTRJCT COURT
                                                                                                                              FILeo
                                                                                                              Clerk, U.S. District Court, ILCD

                                                                        for the                                                  OCT 18 2019
                                                            Central District of Illinois
                                                                                                                           CEHrK11Jf"4fgfccfJ'N
                                                                                                                                R&ANA,   1Lu2o/!LtN01s
                In the Matter of the Search of                            )
           (Briefly describe the property to be searched                  )
            or identify the person by name and address)                   )          Case No . 19-MJ-7     ~\'5
     APPLE IPHONE X WITH SERIAL NUMBER                                    )
  G0NVV9AXJCL6, CURRENTLY LOCATED AT 900 E.                               )
      LINTON AVE., SPRINGFIELD, ILLINOIS                                  )

                                                APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 prQfiertv lQ....be searched{Jnd 1sive its !ocqtionJ ·                            .               .  .        . .
   Appl~ il-'hone X w1m seria l numoer G0NVV9AXJCL6, currently located at 900 E. Linton Ave., Springfield, lll1no1s, as
   described in Attachment A.
                               Central             District of            Illinois
 located in the      -    -------                                - - - -- -  - - - - - - , there is now concealed                (identify the
 person or describe the property to be seized):

  See Attachment B.

           The basis for the search under Fed. R. Crim . P. 41 ( c) is (check one or more):
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                           Offense Description

        18 U.S.C. § 1343                            Wire Fraud


         The application is based on these facts:
        See attached Affidavit of FBI Special Agent Brian Schenkelberg .


           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                         s/Brian Schenkelberg

                                                                                                      icant 's signature

                                                                                      Brian Schenkelberg , Special Agent, FBI
                                                                                                 Printed name and title

Sworn to before me and si gned in my presence.                                    s/Eric Long


Date:      ro/rR
             I
                     ho17
                     I


City and state: Urbana, Illinois                                                           ERIC I. LONG, Magistrate Judge
                                                                                                 Printed name and title
         2:19-mj-07215-EIL # 1           Page 2 of 13




                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

  TN THE MATTER OF THE SEARCH OF
  APPLE IPHONE X WITH SERIAL
  NUMBER G0NVV9AXJCL6, CURRENTLY
                                   CaseNo.                       \9-7 ~\5
  LOCATED AT 900 E. LINTON A VE. ,
                                   Filed Under Seal
  SPRINGFIELD, ILLINOIS



                               AFFIDAVIT IN SUPPORT OF AN
                            APPLICATION UNDER RULE 41 FOR A
                             WARRANT TO SEARCH AND SEIZE


        I, Brian Schenkelberg, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        I.      I make this affidavit in support of an application under Rule 4 I of the Federal Rules

 of Criminal Procedure for a search warrant authorizing the examination of property- an electronic

device- which is currently in law enforcement possession, and the extraction from that property

of electronically stored info1mation described in Attachment B.

        2.     I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and have

been since July 2014. I am assigned to the Champaign Resident Agency of the Springfield

Division and work primarily complex financial crime matters. l have received training regarding

financial crime matters, including investigation of violations of Title 18, United States Code,

Section 1343 (Wire Fraud). Prior to becoming a Special Agent, I was employed as a Senior

Auditor II with the Office of Auditor of State, State of Iowa. I am a Certified Public Accountant

(CPA) registered in Iowa.

       3.      This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.


                                                 1
              2:19-mj-07215-EIL # 1         Page 3 of 13




                      IDENTIFICATION OF THE DEVICE TO BE EXAMINED

              4.    The   property   to   be    searched   is   an   Apple   iPhone X, serial   number

 G0NVV9AXJCL6, hereinafter the "Device". The Device is currently located within the FBI

 Springfield Evidence Control Room , 900 E. Linton Ave. , Springfield, IL 62703 .

          5.        The applied-for warrant would authorize the forensic examination of the Device for

 the purpose of identifying electronically stored data more particularly described in Attachment B.

                                               Probable Cause

          6.        The Macon County Sheriff's Office received a report in July 2019 alleging that

 Daniel Brue, then-Superintendent at Meridian Community School District (MCSD), had

 embezzled approximately $250,000.             This was discovered by the MCSD auditors, who had

 received a tip from a MCSD employee.

         7.        The auditors prepared a short summary of their findings. They confronted Brue on

July 26, 2019. According to their summary, Brue confessed and stated "I created the fake invoices

and took the payments and deposited them into a PNC bank account in my name via mobile

banking."

         8.        Brue set up a company called Ideal Consulting and Construction Services (ICCS)

and submitted fake invoices to MCSD that were paid. The auditors obtained the back of at least

one check sent to ICCS. On the back of the check was handwritten "For Deposit Only, Ideal

Consulting Services" and stamped or typed on the back was "For Mobile Deposit Only, PNC

Bank."

         9.        Based on my training and experience, I am aware that mobile banking and mobile

deposits usually are conducted on mobile telephones through banking applications, financial

applications, or through internet access.



                                                     2
         2:19-mj-07215-EIL # 1            Page 4 of 13




            10.    Based on these facts , it is reasonable to assume the Device contains evidence of

 violations of Title 18, United States Code, Section 1343, wire fraud.

         11.       Macon County Sheriffs Office Detective Matthew Whetstone contacted the FBJ

 on July 29, 2019 to request assistance with the investigation of Daniel Brue, and the FBI opened

 an investigation.

         12.       The Device is currently in the lawful possession of the FBI. It came into the FBI's

 possession in the following way: Detective Whetstone obtained a Search and Seizure Warrant

 from the State of fllinois, In the Circuit Court of the Sixth Judicial Circuit, Macon County on

 August 6, 2019 and collected the Device on August 8, 2019. On August 15, 2019, I met with

 Detective Whetstone and collected the Device. Since the receipt of the device on August 15, 2019,

 it has remained in the secure custody of the FBI.

        13.       Therefore, while the FBI might already have all necessary authority to examine the

Device, I seek this additional warrant out of an abundance of caution to be certain that an

examination of the Device will comply with the Fout1h Amendment and other applicable laws.

        14.       The Device is currently in storage within the FBI Springfield Evidence Control

Room, 900 E . Linton Ave., Springfield, IL 62703. In my training and experience, I know that the

Device has been stored in a manner in which its contents are, to the extent material to this

investigation, in substantially the same state as they were when the Device first came into the

possession of the FBI.

                                       TECHNICAL TERMS


      15.         Based on my training and experience, I use the following technical terms to

convey the following meanings :




                                                  3
2:19-mj-07215-EIL # 1            Page 5 of 13




  a.     Wireless telephone: A wireless telephone (or mobile telephone, or cellular

        telephone) is a handheld wireless device used for voice and data communication

        through radio signals. These telephones send signals through networks of

        transmitter/receivers, enabling communication with other wireless telephones or

        traditional " land line" telephones. A wireless telephone usually contains a "call

        log," which records the telephone number, date, and time of calls made to and

        from the phone. ln addition to enabling voice communications, wireless

        telephones offer a broad range of capabilities. These capabilities include: storing

        names and phone numbers in electronic "address books;" sending, receiving, and

        storing text messages and e-mail ; taking, sending, receiving, and storing still

        photographs and moving video; storing and playing back audio files; storing

       dates, appointments, and other information on personal calendars; and accessing

       and downloading infotmation from the Internet. Wireless telephones may also

       include global positioning system ("GPS") technology for determining the

       location of the device.

 b. Digital camera: A digital camera is a camera that records pictures as digital

       picture files , rather than by using photographic film. Digital cameras use a

       variety of fixed and removable storage media to store their recorded images.

       Images can usually be retrieved by connecting the camera to a computer or by

       connecting the removable storage medium to a separate reader. Removable

       storage media include various types of flash memory cards or miniature hard

       drives. Most digital cameras also include a screen for viewing the stored images.




                                         4
2:19-mj-07215-EIL # 1          Page 6 of 13




      This storage media can contain any digital data, including data unrelated to

      photographs or videos.

  c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

      handheld digital storage device designed primarily to store and play audio, video,

      or photographic files. However, a portable media player can also store other

      digital data. Some portable media players can use removable storage media.

      Removable storage media include various types of flash memory cards or

     miniature hard drives. This removable storage media can also store any digital

     data. Depending on the model, a portable media player may have the ability to

     store very large amounts of electronic data and may offer additional features such

     as a calendar, contact list, clock, or games.

  d. GPS: A GPS navigation device uses the Global Positioning System to display its

     current location. It often contains records of the locations where it has been.

     Some OPS navigation devices can give a user driving or walking directions to

     another location. These devices can contain records of the addresses or locations

     involved in such navigation. The Global Positioning System (generally

     abbreviated "GPS") consists of 24 NA VS TAR satellites orbiting the Earth. Each

     satellite contains an extremely accurate clock. Each satellite repeatedly transmits

     by radio a mathematical representation of the current time, combined with a

    special sequence of numbers. These signals are sent by radio, using specifications

    that are publicly available. A GPS antenna on Earth can receive those signals.

    When a OPS antenna receives signals from at least four satellites, a computer




                                      5
2:19-mj-07215-EIL # 1           Page 7 of 13




        connected to that antenna can mathematically calculate the antenna ' s latitude,

        longitude, and sometimes altitude with a high level of precision.

   e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

        for storing data (such as names, addresses, appointments or notes) and utilizing

        computer programs. Some PDAs also function as wireless communication

        devices and are used to access the Internet and send and receive e-mail. PDAs

        usually include a memory card or other removable storage media for storing data

        and a keyboard and/or touch screen for entering data. Removable storage media

        include various types of flash memory cards or miniature hard drives. This

        removable storage media can store any digital data. Most PDAs run computer

        software, giving them many of the same capabilities as personal computers. For

       example, PDA users can work with word-processing documents, spreadsheets,

       and presentations. PDAs may also include global positioning system ("GPS")

       technology for determining the location of the device.

  f.   IP Address: An Internet Protocol address (or simply "IP address") is a unique

       numeric address used by computers on the Internet. An IP address is a series of

       four numbers, each in the range 0-255 , separated by periods (e.g. , 121.56.97.178).

       Every computer attached to the Internet computer must be assigned an IP address

       so that Internet traffic sent from and directed to that computer may be directed

       properly from its source to its destination. Most Internet service providers control

       a range of IP addresses. Some computers have static- that is, long-term- IP

       addresses, while other computers have dynamic- that is, frequently changed- IP

       addresses.



                                        6
         2:19-mj-07215-EIL # 1            Page 8 of 13




               g. Internet: The Internet is a global network of computers and other electronic

                   devices that communicate with each other. Due to the structure of the Internet,

                   connections between devices on the Internet often cross state and international

                   borders, even when the devices communicating with each other are in the same

                   state.

         16.       Based on my training, experience, and research, I know that the Device has

  capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,

  GPS navigation device, and PDA. In my training and experience, examining data stored on

  devices of this type can uncover, among other things, evidence that reveals or suggests who

 possessed or used the device.

                     ELECTRONIC STORAGE AND FORENSIC ANALYSIS

        17.       Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

        18.       Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crime described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

              a. Data on the storage medium can provide evidence of a file that was once on the

                 storage medium but has since been deleted or edited , or of a deleted po1iion of a

                 file (such as a paragraph that has been deleted from a word processing file).



                                                  7
         2:19-mj-07215-EIL # 1           Page 9 of 13




              b. Forensic evidence on a device can also indicate who has used or controlled the

                  device. This "user attribution" evidence is analogous to the search for " indicia of

                 occupancy" while executing a search warrant at a residence.

              c. A person with appropriate familiarity with how an electronic device works may,

                 after examining this forensic evidence in its proper context, be able to draw

                 conclusions about how electronic devices were used, the purpose of their use, who

                 used them, and when.

             d. The process of identifying the exact electronically stored information on a storage

                 medium that is necessary to draw an accurate conclusion is a dynamic process.

                 Electronic evidence is not always data that can be merely reviewed by a review

                 team and passed along to investigators. Whether data stored on a computer is

                 evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.

             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.

       19.      Nature of examination. Based on the foregoing, and consistent with Rule

41 (e)(2)(B), the warrant I am applying for would permit the examination of the Device

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium , that might expose




                                                 8
         2:19-mj-07215-EIL # 1          Page 10 of 13




 many parts of the device to human inspection in order to determine whether it is evidence

 described by the warrant.

        20. Manner of executfon. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is probable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

        21. I submit that this affidavit supports probable cause for a search warrant authorizing

the examination of the Device described in Attachment A to seek the items described in

Attachment B.

                                                         Respectfully submitted,


                                                         s/Brian Schenkelberg

                                                         Brian Schenkelberg
                                                         Special Agent
                                                         Federal Bureau of Investigation


                             ore me this /   f   day of October, 2019.
s/Eric Long




                                                   9 .
       2:19-mj-07215-EIL # 1          Page 11 of 13




                                         Attachment A

       The property to be searched is an Apple iPhone X, serial number G0NVV9AXJCL6,

hereinafter the "Device" . The Device is currently located within the FBI Springfield Evidence

Control Room, 900 E Linton Ave., Springfield, IL 62703.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.




                                             10
         2:19-mj-07215-EIL # 1           Page 12 of 13




                                             Attachment B


         1.       All records on the Device described in Attachment A that relate to violations of

 Title 18, United States Code, Section 1343 (Wire Fraud) and involve Daniel Brue since 2011,

 including:

              a. all bank records, checks, credit card bills, account information, and other financial

                 records.

              b. any information regarding Ideal Consulting and Construction Services, including

                 111vo1ces.

              c. any communication regarding the alleged embezzlement.

        2.       Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;

        As used above, the terms "records" and " information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits , and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or




                                                 11
       2:19-mj-07215-EIL # 1          Page 13 of 13




copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                              12
